Exhibit 10.6

ENERGY PARTNERS, LTD.

2006 LONG TERM STOCK INCENTIVE PLAN

RESTRICTED SHARE UNIT AGREEMENT

 

NAME

   NUMBER OF RESTRICTED SHARE
UNITS    GRANT DATE            

This Agreement confirms the grant to you of                      Restricted
Share Units with respect to Common Stock of Energy Partners, Ltd. (the
“Company”) under the Company’s 2006 Long Term Stock Incentive Plan (the “Plan”),
a copy of which has been delivered to you and is made a part hereof, upon the
following terms and conditions and the terms and conditions of the Plan. The
terms used in this Agreement shall have the same meaning as in the Plan, unless
the context requires otherwise, and except that “Restricted Share Units” shall
refer only to the restricted share units granted pursuant to this Agreement.

 

  1. Restricted Share Units—Each Restricted Share Unit shall represent the right
to receive one share of Common Stock of the Company at the end of the Restricted
Period (as hereinafter defined) if and only if you vest in such Restricted Share
Unit pursuant to Section 4 below. The Restricted Period with respect to each
Restricted Share Unit is the period beginning on the grant date of the
Restricted Share Units and ending on the date on which the applicable Restricted
Share Unit becomes payable pursuant to Section 6 below or is forfeited pursuant
to Section 5 below.

 

  2. No Rights as Shareholder—During the Restricted Period, you shall have none
of the rights of a shareholder of the Company with respect to the shares of
Common Stock of the Company represented by the Restricted Share Units.

 

  3. Non-transferable—You may not sell, transfer, assign, pledge, or otherwise
encumber or dispose of any Restricted Share Units nor may you sell, transfer,
assign, pledge, or otherwise encumber or dispose of any of the shares of Company
Common Stock represented by the Restricted Share Units prior to the payment of
such shares to you pursuant to Section 6 below following the vesting of your
Restricted Share Units pursuant to Section 4 below.

 

  4. Vesting—Your Restricted Share Units shall vest as follows: (i) as to
one-third of the Restricted Share Units on                             , (ii) as
to an additional one-third of the Restricted Share Units on
                            , and (iii) as to the remaining one-third of the
Restricted Share Units on                             ; provided, however, that
all of the Restricted Share Units shall become 100% vested upon a Change of
Control (as defined in Exhibit A to this Agreement).

 

1



--------------------------------------------------------------------------------

  5. Termination of Employment—In the event of your termination of employment
for any reason during the Restricted Period, all Restricted Share Units which
have not vested pursuant to Section 4 above shall be forfeited and the Company
may take any action necessary to effect such forfeiture without any further
notice to you.

 

  6. Payment—If any Restricted Share Units vest pursuant to Section 4 above,
certificate(s) evidencing the shares of Company Common Stock represented by
those Restricted Share Units shall be delivered to you.

 

  7. No Dividend Equivalents—You shall not receive any dividend equivalents in
respect of the Restricted Share Units to reflect any dividends payable on shares
of Company Common Stock during the Restricted Period.

 

  8. Unsecured Creditor Status—This grant of Restricted Share Units constitutes
a mere promise by the Company to pay you the benefits described in this grant
(to the extent vested). You shall have the status of a general unsecured
creditor of the Company with respect to the benefits payable under this grant.

 

  9. Withholding—The Company, if required, will withhold taxes on any income
realized in connection with the Restricted Share Units or will take a cash
payment from you for the withholding. The Company will permit you to elect
whether to pay cash to cover the withholding or have shares withheld to cover
the withholding.

 

  10. Miscellaneous—This Agreement (a) shall be binding upon and inure to the
benefit of any successor of the Company; (b) shall be governed by the laws of
the State of Delaware, and any applicable laws of the United States; (c) may not
be amended except in writing; and (d) this grant shall in no way affect your
participation or benefits under any other plan or benefit program maintained or
provided by the Company. In the event of a conflict between this Agreement and
the Plan, the Plan shall govern.

 

  11. Compliance with Applicable Law—Notwithstanding anything herein to the
contrary, the Company shall not be obligated to cause to be issued or delivered
any certificates evidencing shares to be delivered pursuant to this grant,
unless and until the Company is advised by its counsel that the issuance and
delivery of such certificates is in compliance with all applicable laws and
regulations of governmental authority. The Company shall in no event be
obligated to register any securities pursuant to the Securities Act of 1933 (as
now in effect or as hereafter amended) or to take any other action in order to
cause the issuance and delivery of such certificates to comply with any such law
or regulation.

 

2



--------------------------------------------------------------------------------

ENERGY PARTNERS, LTD. By:        Name:   Richard A. Bachmann   Title:  

Chairman and

Chief Executive Officer

 

Accepted:           Witness:             Date:     

 

3



--------------------------------------------------------------------------------

EXHIBIT A

“Change of Control” means and shall be deemed to have occurred if:

(a) any person (within the meaning of the Securities Exchange Act of 1934, as
amended from time to time), other than the Company or a Related Party, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended from time to time), directly or indirectly, of
Voting Securities representing 25 percent or more of the total voting power of
all the then-outstanding Voting Securities; or

(b) the individuals who, as of May 4, 2006, constitute the Board of Directors of
the Company, together with those who first become directors subsequent to such
date and whose recommendation, election or nomination for election to the Board
of Directors of the Company was approved by a vote of at least a majority of the
directors then still in office who either were directors as of May 4, 2006 or
whose recommendation, election or nomination for election was previously so
approved (the “Continuing Directors”), cease for any reason to constitute a
majority of the members of the Board of Directors of the Company; or

(c) a merger, consolidation, recapitalization or reorganization of the Company
or a Subsidiary, reverse split of any class of Voting Securities, or an
acquisition of securities or assets by the Company or a Subsidiary is
consummated, other than (I) any such transaction in which the holders of
outstanding Voting Securities immediately prior to the transaction receive (or,
in the case of a transaction involving a Subsidiary and not the Company,
retain), with respect to such Voting Securities, voting securities of the
surviving or transferee entity representing more than 50 percent of the total
voting power outstanding immediately after such transaction, with the voting
power of each such continuing holder relative to other such continuing holders
not substantially altered in the transaction, or (II) any such transaction which
would result in a Related Party beneficially owning more than 50 percent of the
voting securities of the surviving entity outstanding immediately after such
transaction; or

(d) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets other than any such transaction which
would result in a Related Party owning or acquiring more than 50 percent of the
assets owned by the Company immediately prior to the transaction.

For purposes of this definition of “Change of Control”:

(i) “Related Party” means (a) a majority-owned subsidiary of the Company; (b) an
employee or group of employees of the Company or any majority-owned subsidiary
of the Company; (c) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any majority-owned subsidiary of the
Company; or (d) a corporation owned directly or indirectly by the stockholders
of the Company in substantially the same proportion as their ownership of Voting
Securities.

(ii) “Voting Securities” means any securities of the Company which carry the
right to vote generally in the election of directors.

 

A-1